Citation Nr: 1032038	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to March 
1966, and from May 1966 to March 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the RO in Houston, Texas that 
determined that new and material evidence had not been submitted 
to reopen a claim for service connection for PTSD.  A personal 
hearing was held before an RO hearing officer in May 2006.  A 
Board hearing was initially requested, but by a statement dated 
in March 2010, the Veteran withdrew his hearing request.

In an October 2007 decision, the RO also denied service 
connection for bilateral hearing loss, and the Veteran was 
notified of this decision by a letter dated in October 2007.  A 
notice of disagreement was received from the Veteran in January 
2008 as to this issue, and a statement of the case was issued in 
October 2008.  As a timely substantive appeal (VA Form 9) has not 
been received from the Veteran as to this issue, the issue is not 
in appellate status and will not be addressed by the Board.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2009).

The Board notes that the claims for service connection for a 
psychiatric disorder and PTSD were previously denied prior to the 
instant appeal.  Regardless of the determination reached by the 
RO, the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Therefore, regardless of the manner in which the RO characterized 
the issue, the initial question before the Board is whether new 
and material evidence has been presented as to these issues.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most recently denied service connection for an 
acquired psychiatric disorder (other than PTSD) in a June 1982 
rating decision and properly notified the Veteran, who did not 
appeal that decision.

2.  The RO denied service connection for PTSD in a May 1996 
rating decision and properly notified the Veteran, who did not 
appeal that decision.

3.  Some of the evidence received since the June 1982 and May 
1996 rating decisions is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As to the application to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, the Board finds that in light of the favorable 
disposition of this issue, all notification and development 
action needed to fairly adjudicate this matter has been 
accomplished.  

New and Material Evidence to Reopen a Claim for Service 
Connection for an Acquired Psychiatric Disorder, to Include PTSD

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran submitted his original claim for service connection 
for a nervous disorder in March 1974.  The RO denied this initial 
claim in a June 1974 rating decision, finding that there was no 
current diagnosis of a nervous disorder, but only a diagnosis of 
a personality disorder.  The Veteran was notified of this denial, 
and he did not appeal.  Therefore, the RO's decision of June 1974 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

In May 1982, the Veteran filed an application to reopen his claim 
for service connection for a psychiatric disorder, specifically 
depression.  The RO denied this claim in an unappealed June 1982 
rating decision, finding that there was no evidence linking the 
current depression with service.  The Veteran was notified of 
this denial, and he did not appeal.  Therefore, the RO's decision 
of June 1982 became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

In a May 1996 decision, the RO denied service connection for 
PTSD, finding that there was no current diagnosis of PTSD, and no 
evidence of an in-service stressor.  The Veteran was notified of 
this denial, and he did not appeal.  Therefore, the RO's decision 
of May 1996 became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of the prior final rating 
decisions included service treatment records which were negative 
for a diagnosis of a psychiatric disorder or PTSD.  The evidence 
of record at the time of the May 1996 rating decision was 
negative for a current diagnosis of PTSD, although post-service 
medical records reflected a diagnosis of depression.

In July 2003, the Veteran filed an application to reopen his 
previously denied claim for service connection for PTSD.  During 
the course of the appeal he has submitted statements regarding 
claimed non-combat stressors, including exposure to cold in 
Germany, and exposure to racially-motivated personal assaults.  
Additional evidence added to the file since the June 1982 and May 
1996 rating decisions includes VA and private medical records 
reflecting treatment for psychiatric disorders, to include PTSD, 
as well as service personnel records.  

Upon review of the record, the Board finds that some of the 
evidence received since the June 1982 and May 1996 rating 
decisions is new and material.  Specifically, the claims file now 
contains medical records that reflect a diagnosis of PTSD, the 
lack of which was the basis for the prior denial.  Thus, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim, raises a reasonable possibility of 
substantiating the claim, and the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened and the appeal is granted to this 
extent only.


REMAND

Thus far, the RO has limited consideration of the Veteran's claim 
for service connection for a psychiatric disorder to the matter 
of his entitlement to service connection for PTSD.  The evidence 
shows that he has been diagnosed with other psychiatric 
disorders, to include depression and alcohol dependence, among 
others.  Under the circumstances, the Board finds that the 
Veteran's claim should be expanded.  See, e.g., Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's 
claim for service connection for psychiatric symptoms should not 
be limited to consideration of a specific diagnosis where the 
pleadings and evidence suggest a claim of broader scope).  Thus 
the Board finds that this issue should now be characterized as 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  Although further delay is regrettable, 
the Board finds that further development is required prior to 
adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In light of the Veteran's service treatment records reflecting 
complaints of nightmares, and a diagnosis of passive aggressive 
personality with immaturity, the Veteran's reports of psychiatric 
symptoms since service, and the post-service medical records 
reflecting diagnoses of psychiatric disorders, the Board finds 
that as there is evidence of a current psychiatric disability, 
psychiatric complaints in service, and an indication that the 
disability may possibly be associated with the Veteran's service, 
the Board finds that it is necessary to afford the Veteran a VA 
medical examination to obtain a medical opinion to determine 
whether the Veteran's current psychiatric disorder(s) is related 
to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Board notes that service connection for PTSD (when not based 
on combat stressors, as in this case) requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  In this regard, the Board notes that the 
Veteran has not provided any names, dates, or places regarding 
his claimed stressors.  The RO should give the Veteran another 
opportunity to provide additional details regarding his claimed 
stressors.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that the duty to assist is not always a one-way street 
and if a Veteran desires help with his claim he must cooperate 
with VA's efforts to assist him).

The RO should also contact the appropriate records repositories 
in an attempt to obtain pertinent unit records pertaining to the 
Veteran's unit in Germany from 1966 to 1967, in an attempt to 
obtain verification of the Veteran's reported stressors.  
38 U.S.C.A. § 5103A.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).  Further, in light of the Veteran's reports of VA 
psychiatric treatment at the Temple VA Medical Center (VAMC) in 
either 1968 or 1970, the Board finds that the RO should also make 
another attempt to obtain VA medical records dated from 1967 to 
1980.  In this regard, the Board notes that the RO has already 
made one attempt to obtain such records.  The Temple VAMC's March 
2007 response does not reflect that a thorough search was done 
for these records, merely stating, "No History on line."  
Another search must be done for these records.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for a psychiatric disorder since separation 
from service.  After securing any necessary 
releases, obtain any records which are not 
duplicates of those in the claims file.  The 
AMC/RO should also make another attempt to 
obtain medical records from Temple VAMC dated 
from 1967 to 1980, and should ensure that a 
complete search is conducted by the VAMC.

2.  The AMC/RO should ask the Veteran to 
provide additional details (names, dates, 
places) regarding his claimed in-service 
stressors.

3.  The AMC/RO should contact the appropriate 
records repositories in an attempt to obtain 
pertinent unit records from the Veteran's 
unit in Germany from 1966 to 1967, in an 
attempt to obtain verification of the 
Veteran's reported stressors.

4.  Following the above, the AMC/RO must make 
a specific determination, based upon the 
complete record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service.  If the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, the 
AMC/RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching this 
determination, the AMC/RO should address any 
credibility questions raised by the record.

5.  Thereafter, schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
diagnosed psychiatric condition.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The AMC/RO must specify 
for the examiner the stressor or stressors 
that it has determined are established by the 
record and the examiner must be instructed 
that only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in service.  
Based on the examination and review of the 
record, the examiner must provide the 
following:

a. If PTSD is diagnosed, the examiner should 
specify (1) whether each alleged in-service 
stressor established by the evidence of 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one or 
more of the in-service stressors sufficient 
to produce PTSD.

b. If the examination results in a 
psychiatric diagnosis other than PTSD, 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the disorder began in 
or was caused by the Veteran's service.

A rationale for each opinion should be set 
forth in the report provided. 

6.  Thereafter, readjudicate the claims for 
service connection for an acquired 
psychiatric disorder (to include PTSD).  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and given 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


